Exhibit 99.2 WM - 1 Washington Mutual, Inc. Selected Financial Information (dollars in millions, except per share data) (unaudited) Quarter Ended Year Ended Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, Dec. 31, Dec. 31, 2007 2007 2007 2007 2006 2007 2006 PROFITABILITY Net income (loss) $ (1,867 ) $ 186 $ 830 $ 784 $ 1,058 $ (67 ) $ 3,558 Net interest income 2,047 2,014 2,034 2,081 1,998 8,177 8,121 Noninterest income 1,365 1,379 1,758 1,541 1,592 6,042 6,377 Noninterest expense 4,166 2,191 2,138 2,105 2,257 10,600 8,807 Diluted earnings per common share: Income (loss) from continuing operations $ (2.19 ) $ 0.20 $ 0.92 $ 0.86 $ 0.66 $ (0.12 ) $ 3.18 Income from discontinued operations - 0.44 - 0.46 Net income (loss) (2.19 ) 0.20 0.92 0.86 1.10 (0.12 ) 3.64 Diluted weighted average number of common shares outstanding (in thousands) 855,532 876,002 893,090 899,706 955,817 866,183 975,406 Net interest margin 2.85 % 2.86 % 2.90 % 2.79 % 2.58 % 2.85 % 2.60 % Dividends declared per common share $ 0.56 $ 0.56 $ 0.55 $ 0.54 $ 0.53 $ 2.21 $ 2.06 Book value per common share (period end)(1) 24.55 27.18 27.27 27.30 28.21 24.55 28.21 Return on average assets (2.30 ) % 0.23 % 1.05 % 0.95 % 1.20 % (0.02 ) % 1.02 % Return on average common equity (32.64 ) 3.03 13.74 12.99 16.03 (0.42 ) 13.52 Efficiency ratio(2)(3) 122.13 64.55 56.38 58.13 62.87 74.55 60.75 ASSET QUALITY Nonperforming assets(4)to total assets 2.17 % 1.65 % 1.29 % 1.02 % 0.80 % 2.17 % 0.80 % Allowance as a percentage of loans held in portfolio 1.05 0.80 0.73 0.71 0.72 1.05 0.72 CREDIT PERFORMANCE Provision for loan losses $ 1,534 $ 967 $ 372 $ 234 $ 344 $ 3,107 $ 816 Net charge-offs 747 421 271 183 136 1,623 510 CAPITAL ADEQUACY Capital Ratios for WMI: Tangible equity to total tangible assets(5) 6.67 % 5.60 % 6.07 % 5.78 % 6.04 % 6.67 % 6.04 % Tier 1 capital to average total assets(6) 6.84 5.86 6.09 5.87 6.35 6.84 6.35 Total risk-based capital to total risk-weighted assets(6) 12.35 10.67 11.04 11.17 11.77 12.35 11.77 Capital Ratios for WMB (well-capitalized minimum)(7): Tier 1 capital to adjusted total assets (5.00%) 7.02 6.41 7.52 7.04 7.10 7.02 7.10 Adjusted Tier 1 capital to total risk-weighted assets (6.00%) 8.25 7.62 8.77 8.32 8.69 8.25 8.69 Total risk-based capital to total risk-weighted assets (10.00%) 12.12 11.26 12.80 12.37 12.56 12.12 12.56 SUPPLEMENTAL DATA Average balance sheet: Total loans held in portfolio $ 241,690 $ 227,348 $ 216,004 $ 222,617 $ 239,265 $ 226,968 $ 239,094 Total interest-earning assets(2) 287,988 283,263 279,836 295,700 314,784 286,666 312,178 Total assets 325,276 320,475 316,004 331,905 353,056 323,389 348,758 Total deposits 185,636 198,649 206,765 210,764 214,801 200,380 203,829 Total stockholders' equity 23,947 23,994 24,436 24,407 26,700 24,194 26,406 Period-end balance sheet: Total loans held in portfolio, net 241,815 235,243 213,434 215,481 223,330 241,815 223,330 Total assets 327,913 330,110 312,219 319,985 346,288 327,913 346,288 Total deposits 181,926 194,280 201,380 210,209 213,956 181,926 213,956 Total stockholders' equity 24,584 23,941 24,210 24,578 26,969 24,584 26,969 Common shares outstanding at the end of period (in thousands)(8) 869,036 868,802 875,722 888,111 944,479 869,036 944,479 Employees at end of period 49,403 49,748 49,989 49,693 49,824 49,403 49,824 (1) Excludes six million shares held in escrow. (2) Based on continuing operations. (3) The efficiency ratio is defined as noninterest expense divided by total revenue (net interest income and noninterest income). (4) Excludes nonaccrual loans held for sale. (5) Excludes unrealized net gain/loss on available-for-sale securities and cash flow hedging instruments, goodwill and intangible assets (except MSR) and the impact from the adoption and application of FASB Statement No. 158, Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans.Minority interests of $3.92 billion for December 31, 2007, $2.94 billion for September 30, 2007 and June 30, 2007, and $2.45 billion for March 31, 2007 and December 31, 2006 are included in the numerator. (6) The capital ratios are estimated as if Washington Mutual, Inc. were a bank holding company subject to Federal Reserve Board capital requirements. (7) Capital ratios for Washington Mutual Bank ("WMB") at December 31, 2007 are preliminary. (8) Includes six million shares held in escrow. WM - 2 Washington Mutual, Inc. Consolidated Statements of Income (dollars in millions, except per share data) (unaudited) Quarter Ended Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, 2007 2007 2007 2007 2006 Interest Income Loans held for sale $ 160 $ 248 $ 421 $ 562 $ 515 Loans held in portfolio 4,156 3,992 3,786 3,900 4,053 Available-for-sale securities 380 392 351 332 392 Trading assets 101 108 108 113 102 Other interest and dividend income 79 116 82 101 148 Total interest income 4,876 4,856 4,748 5,008 5,210 Interest Expense Deposits 1,464 1,650 1,723 1,772 1,843 Borrowings 1,365 1,192 991 1,155 1,369 Total interest expense 2,829 2,842 2,714 2,927 3,212 Net interest income 2,047 2,014 2,034 2,081 1,998 Provision for loan losses 1,534 967 372 234 344 Net interest income after provision for loan losses 513 1,047 1,662 1,847 1,654 Noninterest Income Revenue from sales and servicing of home mortgage loans 358 161 300 125 164 Revenue from sales and servicing of consumer loans 375 418 403 443 372 Depositor and other retail banking fees 769 740 720 665 692 Credit card fees 214 209 183 172 182 Securities fees and commissions 63 67 70 60 54 Insurance income 29 29 29 29 30 Loss on trading assets (267 ) (153 ) (145 ) (108 ) (81 ) Gain (loss) on other available-for-sale securities (261 ) (99 ) 7 35 (1 ) Other income 85 7 191 120 180 Total noninterest income 1,365 1,379 1,758 1,541 1,592 Noninterest Expense Compensation and benefits 877 910 977 1,002 945 Occupancy and equipment 488 371 354 376 476 Telecommunications and outsourced information services 134 135 132 129 133 Depositor and other retail banking losses 72 71 58 61 64 Advertising and promotion 108 125 113 98 107 Professional fees 89 52 55 38 89 Foreclosed asset expense 133 82 56 39 34 Goodwill impairment charge 1,775 - Other expense 490 445 393 362 409 Total noninterest expense 4,166 2,191 2,138 2,105 2,257 Minority interest expense 65 53 42 43 34 Income (loss) from continuing operations before income taxes (2,353 ) 182 1,240 1,240 955 Income taxes (486 ) (4 ) 410 456 315 Income (loss) from continuing operations (1,867 ) 186 830 784 640 Discontinued Operations(1) Income from discontinued operations before income taxes - 2 Gain on disposition of discontinued operations - 667 Income taxes - 251 Income from discontinued operations - 418 Net Income (Loss) $ (1,867 ) $ 186 $ 830 $ 784 $ 1,058 Net Income (Loss) Applicable to Common Stockholders $ (1,875 ) $ 178 $ 822 $ 777 $ 1,050 Basic Earnings Per Common Share: Income (loss) from continuing operations $ (2.19 ) $ 0.21 $ 0.95 $ 0.89 $ 0.68 Income from discontinued operations - 0.45 Net Income (Loss) (2.19 ) 0.21 0.95 0.89 1.13 Diluted Earnings Per Common Share: Income (loss) from continuing operations $ (2.19 ) $ 0.20 $ 0.92 $ 0.86 $ 0.66 Income from discontinued operations - 0.44 Net Income (Loss) (2.19 ) 0.20 0.92 0.86 1.10 Dividends declared per common share 0.56 0.56 0.55 0.54 0.53 Basic weighted average number of common shares outstanding (in thousands) 855,518 857,005 868,968 874,816 931,484 Diluted weighted average number of common shares outstanding (in thousands) 855,532 876,002 893,090 899,706 955,817 (1) Represents WM Advisors, Inc., the Company's retail mutual fund management business, which was sold in the fourth quarter of 2006. WM - 3 Washington Mutual, Inc. Consolidated Statements of Income (dollars in millions, except per share data) (unaudited) Year Ended Dec. 31, Dec. 31, 2007 2006 Interest Income Loans held for sale $ 1,391 $ 1,807 Loans held in portfolio 15,835 15,533 Available-for-sale securities 1,455 1,460 Trading assets 430 606 Other interest and dividend income 378 501 Total interest income 19,489 19,907 Interest Expense Deposits 6,610 6,263 Borrowings 4,702 5,523 Total interest expense 11,312 11,786 Net interest income 8,177 8,121 Provision for loanlosses 3,107 816 Net interest income after provision for loan losses 5,070 7,305 Noninterest Income Revenue from sales and servicing of home mortgage loans 944 768 Revenue from sales and servicing of consumer loans 1,639 1,527 Depositor and other retail banking fees 2,893 2,567 Credit card fees 778 637 Securities fees and commissions 260 215 Insurance income 116 127 Loss on trading assets (673 ) (154 ) Loss on other available-for-sale securities (319 ) (9 ) Other income 404 699 Total noninterest income 6,042 6,377 Noninterest Expense Compensation and benefits 3,766 3,937 Occupancy and equipment 1,589 1,711 Telecommunications and outsourced information services 530 554 Depositor and other retail banking losses 262 229 Advertising and promotion 445 443 Professional fees 233 227 Foreclosed asset expense 309 117 Goodwill impairment charge 1,775 - Other expense 1,691 1,589 Total noninterest expense 10,600 8,807 Minority interest expense 203 105 Income from continuing operations before income taxes 309 4,770 Income taxes 376 1,656 Income (loss) from continuing operations (67 ) 3,114 Discontinued Operations(1) Income from discontinued operations before income taxes - 42 Gain on disposition of discontinued operations - 667 Income taxes - 265 Income from discontinued operations - 444 Net Income (Loss) $ (67 ) $ 3,558 Net Income (Loss) Applicable to Common Stockholders $ (98 ) $ 3,550 Basic Earnings Per Common Share: Income (loss) from continuing operations $ (0.11 ) $ 3.27 Income from discontinued operations - 0.47 Net Income (Loss) (0.11 ) 3.74 Diluted Earnings Per Common Share: Income (loss) from continuing operations $ (0.12 ) $ 3.18 Income from discontinued operations - 0.46 Net Income (Loss) (0.12 ) 3.64 Dividends declared per common share 2.21 2.06 Basic weighted average number of common shares outstanding (in thousands) 864,004 948,371 Diluted weighted average number of common shares outstanding (in thousands) 866,183 975,406 (1) Represents WM Advisors, Inc., the Company's retail mutual fund management business, which was sold in the fourth quarter of 2006. WM - 4 Washington Mutual, Inc. Consolidated Statements of Financial Condition (dollars in millions) (unaudited) Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, 2007 2007 2007 2007 2006 Assets Cash and cash equivalents $ 9,560 $ 11,370 $ 4,167 $ 4,047 $ 6,948 Federal funds sold and securities purchased under agreements to resell 1,877 4,042 3,267 8,279 3,743 Trading assets 2,768 3,797 5,534 5,290 4,434 Available-for-sale securities, total amortized cost of $27,789, $28,725, $28,934, $22,921, and $25,073: Mortgage-backed securities 19,249 20,562 20,393 16,543 18,601 Investment securities 8,291 7,844 7,947 6,296 6,377 Total available-for-sale securities 27,540 28,406 28,340 22,839 24,978 Loans held for sale 5,403 7,586 19,327 26,874 44,970 Loans held in portfolio 244,386 237,132 214,994 217,021 224,960 Allowance for loan losses (2,571 ) (1,889 ) (1,560 ) (1,540 ) (1,630 ) Loans held in portfolio, net 241,815 235,243 213,434 215,481 223,330 Investment in Federal Home Loan Banks 3,351 2,808 1,596 2,230 2,705 Mortgage servicing rights 6,278 6,794 7,231 6,507 6,193 Goodwill 7,287 9,062 9,056 9,052 9,050 Other assets 22,034 21,002 20,267 19,386 19,937 Total assets $ 327,913 $ 330,110 $ 312,219 $ 319,985 $ 346,288 Liabilities Deposits: Noninterest-bearing deposits $ 30,389 $ 31,341 $ 33,557 $ 34,367 $ 33,386 Interest-bearing deposits 151,537 162,939 167,823 175,842 180,570 Total deposits 181,926 194,280 201,380 210,209 213,956 Federal funds purchased and commercial paper 2,003 2,482 3,390 563 4,778 Securities sold under agreements to repurchase 4,148 4,732 9,357 8,323 11,953 Advances from Federal Home Loan Banks 63,852 52,530 21,412 24,735 44,297 Other borrowings 38,958 40,887 40,313 39,430 32,852 Other liabilities 8,523 8,313 9,212 9,694 9,035 Minority interests 3,919 2,945 2,945 2,453 2,448 Total liabilities 303,329 306,169 288,009 295,407 319,319 Stockholders' equity Preferred stock 3,392 492 492 492 492 Capital surplus - common stock 2,630 2,575 2,715 3,121 5,825 Accumulated other comprehensive loss (359 ) (390 ) (568 ) (268 ) (287 ) Retained earnings 18,921 21,264 21,571 21,233 20,939 Total stockholders' equity 24,584 23,941 24,210 24,578 26,969 Total liabilities and stockholders' equity $ 327,913 $ 330,110 $ 312,219 $ 319,985 $ 346,288 WM - 5 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, 2007 2007 2007 2007 2006 Stockholders' Equity Rollforward Balance, beginning of period $ 23,941 $ 24,210 $ 24,578 $ 26,969 $ 26,458 Net income (loss) (1,867 ) 186 830 784 1,058 Cumulative effect from the adoption of new accounting pronouncements - - - (6 ) (1) (157 ) (2) Other comprehensive income (loss), net of income taxes 31 177 (300 ) 19 50 Cash dividends declared on common stock (482 ) (485 ) (484 ) (476 ) (496 ) Cash dividends declared on preferred stock (8 ) (8 ) (8 ) (7 ) (8 ) Cash dividends returned(3) 15 - Common stock repurchased and retired(4) - (199 ) (500 ) (2,797 ) - Common stock issued 54 60 94 92 64 Preferred stock issued 2,900 - Balance, end of period $ 24,584 $ 23,941 $ 24,210 $ 24,578 $ 26,969 (1) As of January 1, 2007, the Company adopted FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes. (2) On December 31, 2006, the Company adopted Statement of Financial Accounting Standards ("Statement") No. 158, Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans.Statement No. 158 requires an entity to recognize the overfunded or underfunded status of its defined benefit postretirement plans as an asset or liability in its statement of financial condition and to recognize changes, through comprehensive income, in that funded status in the year in which the changes occur.The cumulative effects, net of income taxes, resulted in a $274 million decrease to December 31, 2006 other assets and a $117 million decrease to December 31, 2006 other liabilities. (3) Represents accumulated dividends on shares returned from escrow. (4) The Company repurchased zero, 7.2 million, 13.5 million,61.4 million and 1.7 million shares of its common stock during the three months ended December 31, 2007, September 30, 2007, June 30, 2007, March 31, 2007 and December 31, 2006.At December 31, 2007, the total remaining common stock repurchase authority was 47.5 million shares. WM - 6 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Year Ended Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, Dec. 31, Dec. 31, 2007 2007 2007 2007 2006 2007 2006 RETAIL BANKING GROUP Condensed income statement: Net interest income $ 1,261 $ 1,306 $ 1,291 $ 1,284 $ 1,247 $ 5,142 $ 5,201 Provision for loan losses 663 318 91 62 47 1,134 167 Noninterest income 850 833 820 751 774 3,254 2,914 Inter-segment revenue 5 9 16 18 15 48 58 Noninterest expense 1,215 1,150 1,132 1,070 1,098 4,567 4,364 Income from continuing operations before income taxes 238 680 904 921 891 2,743 3,642 Income taxes (40 ) 224 339 346 340 869 1,392 Income from continuing operations 278 456 565 575 551 1,874 2,250 Income from discontinued operations - 12 - 38 Net income $ 278 $ 456 $ 565 $ 575 $ 563 $ 1,874 $ 2,288 Performance and other data: Efficiency ratio 57.40 % 53.53 % 53.24 % 52.13 % 53.95 % 54.09 % 53.39 % Average loans $ 145,486 $ 147,357 $ 149,716 $ 155,206 $ 172,013 $ 149,409 $ 177,401 Average assets 155,103 157,196 159,518 165,047 182,240 159,184 187,735 Average deposits: Checking deposits: Noninterest bearing 22,748 22,860 23,107 22,331 21,873 22,763 21,274 Interest bearing 26,328 28,406 30,282 31,739 33,010 29,169 36,391 Total checking deposits 49,076 51,266 53,389 54,070 54,883 51,932 57,665 Savings and money market deposits 44,623 43,524 43,814 43,103 41,442 43,769 38,843 Time deposits 49,034 50,131 48,049 46,857 47,188 48,532 43,836 Average deposits 142,733 144,921 145,252 144,030 143,513 144,233 140,344 Loan volume 3,417 5,172 5,760 4,576 4,154 18,926 20,354 Employees at end of period 28,784 28,263 28,131 27,837 27,629 28,784 27,629 CARD SERVICES GROUP Managed basis(1) Condensed income statement: Net interest income $ 694 $ 674 $ 649 $ 641 $ 652 $ 2,659 $ 2,496 Provision for loan losses 591 611 523 388 555 2,113 1,647 Noninterest income 315 400 393 474 451 1,581 1,528 Noninterest expense 338 364 306 329 318 1,337 1,205 Income before income taxes 80 99 213 398 230 790 1,172 Income taxes (12 ) 33 80 149 88 250 448 Net income $ 92 $ 66 $ 133 $ 249 $ 142 $ 540 $ 724 Performance and other data: Efficiency ratio 33.51 % 33.91 % 29.33 % 29.51 % 28.83 % 31.53 % 29.96 % Average loans $ 26,665 $ 25,718 $ 24,234 $ 23,604 $ 22,875 $ 25,066 $ 21,294 Average assets 28,961 28,206 26,762 26,039 25,472 27,502 23,888 Employees at end of period 2,860 2,878 2,827 2,579 2,611 2,860 2,611 Securitization adjustments Condensed income statement: Net interest income $ (454 ) $ (456 ) $ (459 ) $ (414 ) $ (437 ) $ (1,783 ) $ (1,686 ) Provision for loan losses (335 ) (288 ) (294 ) (282 ) (280 ) (1,200 ) (943 ) Noninterest income 119 168 165 132 157 583 743 Performance and other data: Average loans (16,007 ) (14,488 ) (13,888 ) (12,507 ) (12,811 ) (14,233 ) (12,165 ) Average assets (14,180 ) (12,841 ) (12,287 ) (10,961 ) (11,035 ) (12,577 ) (10,337 ) Adjusted basis Condensed income statement: Net interest income $ 240 $ 218 $ 190 $ 227 $ 215 $ 876 $ 810 Provision for loan losses 256 323 229 106 275 913 704 Noninterest income 434 568 558 606 608 2,164 2,271 Noninterest expense 338 364 306 329 318 1,337 1,205 Income before income taxes 80 99 213 398 230 790 1,172 Income taxes (12 ) 33 80 149 88 250 448 Net income $ 92 $ 66 $ 133 $ 249 $ 142 $ 540 $ 724 Performance and other data: Average loans $ 10,658 $ 11,230 $ 10,346 $ 11,097 $ 10,064 $ 10,833 $ 9,129 Average assets 14,781 15,365 14,475 15,078 14,437 14,925 13,551 (This table is continued on "WM-7.") (1) The managed basis presentation treats securitized and sold credit card receivables as if they were still on the balance sheet. The Company uses this basis in assessing the overall performance of this operating segment. The managed basis presentation of the Card Services Group is derived by adjusting the GAAP financial information to add back securitized loan balances and the related interest, fee income and provision for credit losses.Such adjustments are eliminated as securitization adjustments when reporting GAAP results. WM - 7 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Year Ended (This table is continued from "WM-6.") Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, Dec. 31, Dec. 31, 2007 2007 2007 2007 2006 2007 2006 COMMERCIAL GROUP Condensed income statement: Net interest income $ 200 $ 200 $ 208 $ 211 $ 201 $ 820 $ 719 Provision for loan losses 19 12 2 (10 ) (70 ) 24 (82 ) Noninterest income (10 ) (34 ) 63 15 41 35 99 Noninterest expense 66 67 74 74 73 282 259 Income before income taxes 105 87 195 162 239 549 641 Income taxes 11 29 73 61 91 174 245 Net income $ 94 $ 58 $ 122 $ 101 $ 148 $ 375 $ 396 Performance and other data: Efficiency ratio 34.49 % 40.26 % 27.42 % 32.85 % 30.18 % 32.93 % 31.68 % Average loans $ 40,129 $ 38,333 $ 38,789 $ 38,641 $ 37,552 $ 38,975 $ 33,230 Average assets 42,333 40,661 41,181 41,001 40,216 41,296 35,565 Average deposits 9,762 13,816 15,294 12,028 12,189 12,722 10,364 Loan volume 4,800 4,054 4,348 3,671 4,019 16,873 12,854 Employees at end of period 1,406 1,426 1,409 1,356 1,416 1,406 1,416 HOME LOANS GROUP Condensed income statement: Net interest income $ 230 $ 191 $ 211 $ 244 $ 270 $ 878 $ 1,165 Provision for loan losses 511 323 101 49 47 985 189 Noninterest income 329 183 389 161 125 1,061 1,296 Inter-segment expense 5 9 16 18 15 48 58 Noninterest expense 2,319 553 547 521 533 3,939 2,295 Loss before income taxes (2,276 ) (511 ) (64 ) (183 ) (200 ) (3,033 ) (81 ) Income taxes (312 ) (169 ) (24 ) (69 ) (76 ) (573 ) (31 ) Net loss $ (1,964 ) $ (342 ) $ (40 ) $ (114 ) $ (124 ) $ (2,460 ) $ (50 ) Performance and other data: Efficiency ratio 418.90 % 151.23 % 93.54 % 134.57 % 140.22 % 208.33 % 95.48 % Average loans $ 52,278 $ 43,737 $ 43,312 $ 53,254 $ 51,048 $ 48,131 $ 47,586 Average assets 66,130 61,068 60,314 71,367 71,503 64,695 72,772 Average deposits 6,714 7,780 8,372 8,501 11,208 7,836 11,535 Loan volume 19,089 26,434 35,938 33,780 37,532 115,241 171,569 Employees at end of period 11,323 12,162 12,661 12,947 12,934 11,323 12,934 CORPORATE SUPPORT/TREASURY AND OTHER Condensed income statement: Net interest income (expense) $ (18 ) $ (39 ) $ (4 ) $ (22 ) $ (69 ) $ (86 ) $ (304 ) Provision for loan losses 85 (9 ) (51 ) 27 45 51 (162 ) Noninterest income (201 ) (91 ) 60 94 152 (137 ) 303 Noninterest expense 228 57 79 111 235 475 684 Minority interest expense 65 53 42 43 34 203 105 Loss from continuing operations before income taxes (597 ) (231 ) (14 ) (109 ) (231 ) (952 ) (628 ) Income taxes (156 ) (46 ) (36 ) (69 ) (102 ) (308 ) (296 ) Income (loss) from continuing operations (441 ) (185 ) 22 (40 ) (129 ) (644 ) (332 ) Income from discontinued operations - 406 - 406 Net income (loss) $ (441 ) $ (185 ) $ 22 $ (40 ) $ 277 $ (644 ) $ 74 Performance and other data: Average loans $ 1,482 $ 1,420 $ 1,367 $ 1,345 $ 1,310 $ 1,403 $ 1,126 Average assets 48,215 47,570 41,817 40,891 46,233 44,651 40,722 Average deposits 26,427 32,132 37,847 46,205 47,891 35,589 41,586 Loan volume 171 113 72 107 144 462 308 Employees at end of period 5,030 5,019 4,961 4,974 5,234 5,030 5,234 (This table is continued on "WM-8.") WM - 8 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Year Ended (This table is continued from "WM-7.") Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, Dec. 31, Dec. 31, 2007 2007 2007 2007 2006 2007 2006 RECONCILING ADJUSTMENTS Condensed income statement: Net interest income(1) $ 134 $ 138 $ 138 $ 137 $ 134 $ 547 $ 530 Noninterest income (expense)(2) (37 ) (80 ) (132 ) (86 ) (108 ) (335 ) (506 ) Income before income taxes 97 58 6 51 26 212 24 Income taxes(3) 23 (75 ) (22 ) 38 (26 ) (36 ) (102 ) Net income $ 74 $ 133 $ 28 $ 13 $ 52 $ 248 $ 126 Performance and other data: Average loans(4) $ (1,286 ) $ (1,385 ) $ (1,301 ) $ (1,479 ) $ (1,573 ) $ (1,362 ) $ (1,587 ) Average assets(4) (1,286 ) (1,385 ) (1,301 ) (1,479 ) (1,573 ) (1,362 ) (1,587 ) TOTAL CONSOLIDATED Condensed income statement: Net interest income $ 2,047 $ 2,014 $ 2,034 $ 2,081 $ 1,998 $ 8,177 $ 8,121 Provision for loan losses 1,534 967 372 234 344 3,107 816 Noninterest income 1,365 1,379 1,758 1,541 1,592 6,042 6,377 Noninterest expense 4,166 2,191 2,138 2,105 2,257 10,600 8,807 Minority interest expense 65 53 42 43 34 203 105 Income (loss) from continuing operations before income taxes (2,353 ) 182 1,240 1,240 955 309 4,770 Income taxes (486 ) (4 ) 410 456 315 376 1,656 Income (loss) from continuing operations (1,867 ) 186 830 784 640 (67 ) 3,114 Income from discontinued operations - 418 - 444 Net income (loss) $ (1,867 ) $ 186 $ 830 $ 784 $ 1,058 $ (67 ) $ 3,558 Performance and other data: Efficiency ratio 122.13 % 64.55 % 56.38 % 58.13 % 62.87 % 74.55 % 60.75 % Average loans $ 248,747 $ 240,692 $ 242,229 $ 258,064 $ 270,414 $ 247,389 $ 266,885 Average assets 325,276 320,475 316,004 331,905 353,056 323,389 348,758 Average deposits 185,636 198,649 206,765 210,764 214,801 200,380 203,829 Loan volume 27,477 35,773 46,118 42,134 45,849 151,502 205,085 Employees at end of period 49,403 49,748 49,989 49,693 49,824 49,403 49,824 (1) Represents the difference between mortgage loan premium amortization recorded by the Retail Banking Group and the amount recognized in the Company's Consolidated Statements of Income.For management reporting purposes, certain mortgage loans that are held in portfolio by the Retail Banking Group are treated as if they are purchased from the Home Loans Group.Since the cost basis of these loans includes an assumed profit factor paid to the Home Loans Group, the amortization of loan premiums recorded by the Retail Banking Group reflects this assumed profit factor and must therefore be eliminated as a reconciling adjustment. (2) Represents the difference between gain from mortgage loans recorded by the Home Loans Group and gain from mortgage loans recognized in the Company's Consolidated Statements of Income. (3) Represents the tax effect of reconciling adjustments. (4) Represents the inter-segment offset for inter-segment loan premiums that the Retail Banking Group recognized upon transfer of portfolio loans from the Home Loans Group. WM - 9 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Dec. 31, 2007 Sept. 30, 2007 Dec. 31, 2006 Interest Interest Interest Income/ Income/ Income/ Balance Rate Expense Balance Rate Expense Balance Rate Expense Average Balances and Weighted Average Interest Rates Assets Interest-earning assets(1): Federal funds sold and securities purchased under agreements to resell $ 1,673 4.65 % $ 20 $ 4,349 5.43 % $ 60 $ 5,597 5.33 % $ 76 Trading assets 3,114 12.89 101 4,509 9.54 108 4,855 8.39 102 Available-for-sale securities(2): Mortgage-backed securities 20,104 5.47 275 20,815 5.60 291 22,176 5.60 311 Investment securities 8,029 5.22 105 7,721 5.21 101 6,437 5.04 81 Loans held for sale 7,057 8.99 160 13,344 7.41 248 31,149 6.59 515 Loans held in portfolio: Loans secured by real estate: Home loans(3)(4) 108,496 6.58 1,785 97,398 6.48 1,579 114,645 6.04 1,729 Home equity loans and lines of credit(4) 60,135 7.15 1,083 57,469 7.56 1,094 52,850 7.54 1,004 Subprime mortgage channel(5) 19,341 6.38 309 20,405 6.63 338 20,982 6.81 357 Home construction(6) 2,136 6.99 37 2,056 6.90 35 2,060 6.62 34 Multi-family 31,331 6.54 513 30,058 6.63 498 30,348 6.52 494 Other real estate 8,969 6.89 155 7,418 6.99 131 6,732 6.88 118 Total loans secured by real estate 230,408 6.72 3,882 214,804 6.83 3,675 227,617 6.55 3,736 Consumer: Credit card 9,134 9.76 225 10,332 10.28 268 9,597 11.28 273 Other 213 15.77 8 233 14.83 8 280 12.54 9 Commercial 1,935 8.47 41 1,979 8.25 41 1,771 7.72 35 Total loans held in portfolio 241,690 6.86 4,156 227,348 7.01 3,992 239,265 6.76 4,053 Other 6,321 3.74 59 5,177 4.33 56 5,305 5.35 72 Total interest-earning assets 287,988 6.76 4,876 283,263 6.84 4,856 314,784 6.60 5,210 Noninterest-earning assets: Mortgage servicing rights 6,472 6,901 6,230 Goodwill 8,907 9,056 9,011 Other assets 21,909 21,255 23,031 Total assets $ 325,276 $ 320,475 $ 353,056 Liabilities Interest-bearing liabilities: Deposits: Interest-bearing checking deposits $ 26,425 2.15 143 $ 28,492 2.36 169 $ 33,098 2.78 232 Savings and money market deposits 54,622 3.14 432 57,377 3.32 480 53,314 3.34 449 Time deposits 73,741 4.78 889 80,719 4.92 1,001 93,415 4.90 1,162 Total interest-bearing deposits 154,788 3.75 1,464 166,588 3.93 1,650 179,827 4.05 1,843 Federal funds purchased and commercial paper 3,385 4.96 42 2,991 5.40 41 6,781 5.40 93 Securities sold under agreements to repurchase 4,273 4.80 52 8,617 5.34 116 12,177 5.43 169 Advances from Federal Home Loan Banks 56,146 5.13 726 34,128 5.39 464 46,005 5.31 625 Other 39,268 5.52 545 40,567 5.60 571 34,420 5.54 482 Total interest-bearing liabilities 257,860 4.36 2,829 252,891 4.46 2,842 279,210 4.53 3,212 Noninterest-bearing sources: Noninterest-bearing deposits 30,848 32,061 34,974 Other liabilities 8,956 8,584 10,111 Minority interests 3,665 2,945 2,061 Stockholders' equity 23,947 23,994 26,700 Total liabilities and stockholders' equity $ 325,276 $ 320,475 $ 353,056 Net interest spread and net interest income 2.40 $ 2,047 2.38 $ 2,014 2.07 $ 1,998 Impact of noninterest-bearing sources 0.45 0.48 0.51 Net interest margin 2.85 2.86 2.58 (1) Nonaccrual assets and related income, if any, are included in their respective categories. (2) The average balance and yield are based on average amortized cost balances. (3) Capitalized interest recognized in earnings that resulted from negative amortization within the Option ARM portfolio totaled $364 million, $345 million and $333 million for the three months ended December 31, 2007, September 30, 2007 and December 31, 2006. (4) Excludes home loans and home equity loans and lines of credit in the subprime mortgage channel. (5) Represents mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio. (6) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. WM - 10 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Year Ended Dec. 31, 2007 Dec. 31, 2006 Interest Interest Income/ Income/ Balance Rate Expense Balance Rate Expense Average Balances and Weighted Average Interest Rates Assets Interest-earning assets(1): Federal funds sold and securities purchased under agreements to resell $ 3,475 5.31 % $ 184 $ 4,718 5.20 % $ 245 Trading assets 4,546 9.45 430 7,829 7.74 606 Available-for-sale securities(2): Mortgage-backed securities 19,647 5.49 1,078 21,534 5.41 1,165 Investment securities 7,334 5.13 377 5,992 4.92 295 Loans held for sale 20,421 6.81 1,391 27,791 6.50 1,807 Loans held in portfolio: Loans secured by real estate: Home loans(3)(4) 98,547 6.49 6,396 120,320 5.83 7,011 Home equity loans and lines of credit(4) 56,285 7.46 4,197 52,265 7.33 3,833 Subprime mortgage channel(5) 20,125 6.62 1,333 20,202 6.31 1,275 Home construction(6) 2,074 6.79 141 2,061 6.46 133 Multi-family 30,162 6.59 1,988 27,386 6.28 1,721 Other real estate 7,504 6.98 524 5,797 6.93 402 Total loans secured by real estate 214,697 6.79 14,579 228,031 6.30 14,375 Consumer: Credit card 10,113 10.55 1,067 8,733 11.19 977 Other 242 13.90 34 444 11.12 50 Commercial 1,916 8.10 155 1,886 6.94 131 Total loans held in portfolio 226,968 6.98 15,835 239,094 6.50 15,533 Other 4,275 4.53 194 5,220 4.90 256 Total interest-earning assets 286,666 6.80 19,489 312,178 6.38 19,907 Noninterest-earning assets: Mortgage servicing rights 6,616 7,667 Goodwill 9,018 8,489 Other assets 21,089 20,424 Total assets $ 323,389 $ 348,758 Liabilities Interest-bearing liabilities: Deposits: Interest-bearing checking deposits $ 29,261 2.42 709 $ 36,477 2.63 960 Savings and money market deposits 56,459 3.27 1,846 48,866 2.96 1,446 Time deposits 82,551 4.91 4,055 84,106 4.59 3,857 Total interest-bearing deposits 168,271 3.93 6,610 169,449 3.70 6,263 Federal funds purchased and commercial paper 3,096 5.30 164 7,347 5.06 371 Securities sold under agreements to repurchase 8,330 5.32 443 15,257 5.12 781 Advances from Federal Home Loan Banks 37,144 5.28 1,963 56,619 4.99 2,828 Other 38,157 5.59 2,132 28,796 5.36 1,543 Total interest-bearing liabilities 254,998 4.44 11,312 277,468 4.25 11,786 Noninterest-bearing sources: Noninterest-bearing deposits 32,109 34,380 Other liabilities 9,155 8,865 Minority interests 2,933 1,639 Stockholders' equity 24,194 26,406 Total liabilities and stockholders' equity $ 323,389 $ 348,758 Net interest spread and net interest income 2.36 $ 8,177 2.13 $ 8,121 Impact of noninterest-bearing sources 0.49 0.47 Net interest margin 2.85 2.60 (1) Nonaccrual assets and related income, if any, are included in their respective categories. (2) The average balance and yield are based on average amortized cost balances. (3) Capitalized interest recognized in earnings that resulted from negative amortization within the Option ARM portfolio totaled $1.41 billion and $1.07 billion for the years ended December 31, 2007 and December 31, 2006. (4) Excludes home loans and home equity loans and lines of credit in the subprime mortgage channel. (5) Represents mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio. (6) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. WM - 11 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Change from Sept. 30, 2007 Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, to Dec. 31, 2007 2007 2007 2007 2007 2006 Deposits Retail deposits: Checking deposits: Noninterest bearing $ (245 ) $ 23,476 $ 23,721 $ 24,142 $ 24,400 $ 22,838 Interest bearing (1,564 ) 25,713 27,277 29,592 31,523 32,723 Total checking deposits (1,809 ) 49,189 50,998 53,734 55,923 55,561 Savings and money market deposits 1,627 44,987 43,360 43,617 44,058 41,943 Time deposits(1) (1,330 ) 49,410 50,740 48,140 47,262 46,821 Total retail deposits (1,512 ) 143,586 145,098 145,491 147,243 144,325 Commercial business and other deposits (5,269 ) 11,267 16,536 19,186 17,741 15,175 Brokered deposits: Consumer 605 18,089 17,484 17,153 18,995 22,299 Institutional (5,592 ) 2,515 8,107 11,025 17,256 22,339 Custodial and escrow deposits(2) (586 ) 6,469 7,055 8,525 8,974 9,818 Total deposits $ (12,354 ) $ 181,926 $ 194,280 $ 201,380 $ 210,209 $ 213,956 (1) Weighted average remaining maturity of time deposits was 7 months at December 31, 2007 and at September 30, 2007, 8 months at June 30, 2007 and 9 months at March 31, 2007 and December 31, 2006. (2) Substantially all custodial and escrow deposits reside in noninterest-bearing checking accounts. Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, 2007 2007 2007 2007 2006 Retail Deposit Accounts(number of accounts) Noninterest-bearing checking 10,960,270 10,824,548 10,449,887 9,983,313 9,611,706 Interest-bearing checking 1,273,673 1,334,902 1,399,203 1,459,534 1,503,365 Savings and money market 7,118,349 7,087,311 6,936,870 6,708,784 6,525,772 Total transaction accounts, end of period(1) 19,352,292 19,246,761 18,785,960 18,151,631 17,640,843 Net change in noninterest-bearing checking accounts 135,722 374,661 466,574 371,607 208,634 Net change in checking accounts 74,493 310,360 406,243 327,776 179,784 (1) Transaction accounts include retail checking, small business checking, retail savings and small business savings. Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, 2007 2007 2007 2007 2006 Retail Banking Stores Stores, beginning of period 2,212 2,235 2,228 2,225 2,225 Stores opened during the quarter 50 10 11 6 81 (1) Stores closed during the quarter (5 ) (33 ) (4 ) (3 ) (81 ) Stores, end of period 2,257 2,212 2,235 2,228 2,225 (1) Includes 26 retail banking stores acquired through the merger with Commercial Capital Bancorp. WM - 12 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, 2007 2007 2007 2007 2006 Loan Volume Home loans: Short-term adjustable-rate loans(1): Option ARMs $ 2,372 $ 5,865 $ 7,888 $ 7,777 $ 9,487 Other ARMs 10 111 22 36 13 Total short-term adjustable-rate loans 2,382 5,976 7,910 7,813 9,500 Medium-term adjustable-rate loans(2) 7,545 10,177 14,953 13,567 17,323 Fixed-rate loans 7,382 6,176 8,172 8,824 7,351 Total home loan volume 17,309 22,329 31,035 30,204 34,174 Home equity loans and lines of credit 4,619 8,544 9,988 7,600 6,944 Home construction(3) 378 483 426 298 298 Multi-family 3,412 2,856 3,067 2,663 2,977 Other real estate 1,487 1,285 1,246 1,080 1,182 Total loans secured by real estate(4) 27,205 35,497 45,762 41,845 45,575 Commercial 272 276 356 289 274 Total loan volume $ 27,477 $ 35,773 $ 46,118 $ 42,134 $ 45,849 Loan Volume by Channel Retail $ 17,341 $ 21,223 $ 24,707 $ 21,171 $ 22,417 Wholesale 9,536 13,387 17,020 14,746 16,834 Purchased 600 1,163 4,391 6,217 6,398 Correspondent - 200 Total loan volume by channel $ 27,477 $ 35,773 $ 46,118 $ 42,134 $ 45,849 Refinancing Activity(5) Home loan refinancing $ 12,297 $ 14,722 $ 22,637 $ 22,552 $ 25,060 Home equity loans and lines of credit 46 143 157 550 599 Home construction loans 30 30 20 12 2 Multi-family and other real estate 1,436 1,225 1,378 1,131 1,254 Total refinancing $ 13,809 $ 16,120 $ 24,192 $ 24,245 $ 26,915 (1) Short-term adjustable-rate loans reprice within one year. (2) Medium-term adjustable-rate loans reprice after one year. (3) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. (4) Includes mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name of $22 million, $483 million, $2.45 billion, $3.48 billion and $6.07 billion for the three months ended December 31, 2007, September 30, 2007, June 30, 2007, March 31, 2007 and December 31, 2006. (5) Includes loan refinancing entered into by both new and pre-existing loan customers. WM - 13 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Year Ended Dec. 31, Dec. 31, 2007 2006 Loan Volume Home loans: Short-term adjustable-rate loans(1): Option ARMs $ 23,902 $ 42,594 Other ARMs 180 3,384 Total short-term adjustable-rate loans 24,082 45,978 Medium-term adjustable-rate loans(2) 46,242 64,936 Fixed-rate loans 30,554 47,469 Total home loan volume 100,878 158,383 Home equity loans and lines of credit 30,752 31,037 Home construction(3) 1,584 1,481 Multi-family 11,997 9,428 Other real estate 5,097 3,668 Total loans secured by real estate(4) 150,308 203,997 Commercial 1,194 1,088 Total loan volume $ 151,502 $ 205,085 Loan Volume by Channel Retail $ 84,442 $ 89,688 Wholesale 54,690 64,501 Purchased 12,370 37,310 Correspondent - 13,586 Total loan volume by channel $ 151,502 $ 205,085 Refinancing Activity(5) Home loan refinancing $ 72,209 $ 102,589 Home equity loans and lines of credit 897 1,665 Home construction loans 91 39 Multi-family and other real estate 5,169 3,590 Total refinancing $ 78,366 $ 107,883 (1) Short-term adjustable-rate loans reprice within one year. (2) Medium-term adjustable-rate loans reprice after one year. (3) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. (4) Includes mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name of$6.44 billion and $30.76 billion for the years ended December 31, 2007 and December 31, 2006. (5) Includes loan refinancing entered into by both new and pre-existing loan customers. WM - 14 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Change from Sept. 30, 2007 Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, to Dec. 31, 2007 2007 2007 2007 2007 2006 Loans Held in Portfolio Loans secured by real estate: Home: Short-term adjustable-rate loans(1): Option ARMs(2) $ (877 ) $ 56,969 $ 57,846 $ 53,455 $ 58,130 $ 63,557 Other ARMs 753 16,231 15,478 13,538 13,501 15,091 Total short-term adjustable-rate loans (124 ) 73,200 73,324 66,993 71,631 78,648 Medium-term adjustable-rate loans(3) 3,266 41,274 38,008 29,647 29,924 29,774 Fixed-rate loans 192 12,005 11,813 9,505 9,506 9,782 Total home loans 3,334 126,479 123,145 106,145 111,061 118,204 Home equity loans and lines of credit 1,657 63,488 61,831 58,631 56,123 54,924 Home construction(4) 116 2,226 2,110 2,058 2,071 2,082 Multi-family 923 31,754 30,831 29,290 29,515 30,161 Other real estate 1,189 9,524 8,335 6,879 6,728 6,745 Total loans secured by real estate(5) 7,219 233,471 226,252 203,003 205,498 212,116 Consumer: Credit card 40 8,831 8,791 9,913 9,490 10,861 Other (19 ) 205 224 243 261 276 Commercial 14 1,879 1,865 1,835 1,772 1,707 Total loans held in portfolio(6) 7,254 244,386 237,132 214,994 217,021 224,960 Less: allowance for loan losses (682 ) (2,571 ) (1,889 ) (1,560 ) (1,540 ) (1,630 ) Total loans held in portfolio, net $ 6,572 $ 241,815 $ 235,243 $ 213,434 $ 215,481 $ 223,330 (1) Short-term adjustable-rate loans reprice within one year. (2) The total amount by which the unpaid principal balance of Option ARM loans exceeded their original principal amount was $1.73 billion, $1.50 billion, $1.30 billion, $1.12 billion and $888 million at December 31, 2007, September 30, 2007, June 30, 2007, March 31, 2007 and December 31, 2006. (3) Medium-term adjustable-rate loans reprice after one year. (4) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. (5) Includes subprime mortgage channel loans, comprising mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio as follows: Subprime Mortgage Channel Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, 2007 2007 2007 2007 2006 Home loans $ 16,092 $ 17,285 $ 17,602 $ 17,610 $ 18,725 Home equity loans and lines of credit 2,525 2,711 2,855 2,749 2,042 Total $ 18,617 $ 19,996 $ 20,457 $ 20,359 $ 20,767 (6) Includes net unamortized deferred loan costs of $1.45 billion, $1.44 billion, $1.58 billion, $1.71 billion and $1.88 billion at December 31, 2007, September 30, 2007, June 30, 2007, March 31, 2007 and December 31, 2006. WM - 15 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Weighted Weighted Weighted Change from Average Average Average Sept. 30, 2007 Dec. 31, Coupon Sept. 30, Coupon Dec. 31, Coupon to Dec. 31, 2007 2007 Rate 2007 Rate 2006 Rate Selected Loans Secured by Real Estate Home loans held in portfolio: Short-term adjustable-rate loans(1): Option ARMs $ (877 ) $ 56,969 7.69 % $ 57,846 7.61 % $ 63,557 7.44 % Other ARMs 753 16,231 6.99 15,478 7.19 15,091 7.17 Total short-term adjustable-rate loans (124 ) 73,200 7.54 73,324 7.52 78,648 7.39 Medium-term adjustable-rate loans(2) 3,266 41,274 6.45 38,008 6.33 29,774 5.77 Fixed-rate loans 192 12,005 6.75 11,813 6.74 9,782 6.65 Total home loans held in portfolio 3,334 126,479 7.11 123,145 7.09 118,204 6.92 Home equity loans and lines of credit: Adjustable-rate 2,124 53,099 7.52 50,975 7.94 44,685 8.21 Fixed-rate (467 ) 10,389 7.72 10,856 7.75 10,239 7.29 Total home equity loans and lines of credit 1,657 63,488 7.55 61,831 7.91 54,924 8.04 Multi-family loans held in portfolio: Short-term adjustable-rate loans(1): Option ARMs (787 ) 6,294 7.12 7,081 7.25 9,164 7.18 Other ARMs (269 ) 8,110 6.40 8,379 6.53 7,473 7.12 Total short-term adjustable-rate loans (1,056 ) 14,404 6.71 15,460 6.86 16,637 7.15 Medium-term adjustable-rate loans(2) 1,943 15,451 6.14 13,508 6.12 11,757 5.68 Fixed-rate loans 36 1,899 6.28 1,863 6.31 1,767 6.44 Total multi-family loans held in portfolio 923 31,754 6.41 30,831 6.50 30,161 6.54 Total selected loans held in portfolio secured by real estate(3) 5,914 221,721 7.13 215,807 7.24 203,289 7.17 Loans held for sale(4) (1,854 ) 4,373 6.12 6,227 6.36 44,724 6.32 Total selected loans secured by real estate $ 4,060 $ 226,094 7.12 $ 222,034 7.21 $ 248,013 7.01 (1) Short-term adjustable-rate loans reprice within one year. (2) Medium-term adjustable-rate loans reprice after one year. (3) At December 31, 2007, September 30, 2007 and December 31, 2006, adjustable-rate loans with lifetime caps were $182.12 billion, $175.21 billion and $169.60 billion with a lifetime weighted average cap rate of 12.49%, 12.44% and 12.29%. (4) Excludes credit card and student loans. Sept. 30, 2007 Dec. 31, 2006 to Dec. 31, 2007 to Dec. 31, 2007 Rollforward of Loans Held for Sale Balance, beginning of period $ 7,586 $ 44,970 Mortgage loans originated, purchased and transferred from held in portfolio 9,424 83,372 Mortgage loans transferred to held in portfolio (577 ) (20,255 ) Mortgage loans sold and other(1) (10,700 ) (103,468 ) Net change in consumer loans held for sale (330 ) 784 Balance, end of period $ 5,403 $ 5,403 Rollforward of Home Loans Held in Portfolio Balance, beginning of period $ 123,145 $ 118,204 Loans originated, purchased and transferred from held for sale 8,644 44,656 Loan payments, transferred to held for sale and other (5,310 ) (36,381 ) Balance, end of period $ 126,479 $ 126,479 (1) The unpaid principal balance ("UPB") of home loans sold was $8.35 billion and $92.93 billion for the three and twelve months ended December 31, 2007. WM - 16 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Detail of Revenue from Sales and Servicing of Home Mortgage Loans Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, 2007 2007 2007 2007 2006 Gain (loss) from home mortgage loans and originated mortgage-backed securities, net of hedging and risk management instruments(1): Gain (loss) from home mortgage loans and originated mortgage-backed securities $ 7 $ (169 ) $ 66 $ 149 $ 64 Revaluation gain (loss) from derivatives economically hedging loans held for sale (12 ) (53 ) 126 (54 ) 91 Gain (loss) from home mortgage loans and originated mortgage-backed securities, net of hedging and risk management instruments (5 ) (222 ) 192 95 155 Home mortgage loan servicing revenue: Home mortgage loan servicing revenue(2) 490 516 526 514 497 Change in MSR fair value due to payments on loans and other (255 ) (351 ) (401 ) (356 ) (375 ) Net mortgage loan servicing revenue 235 165 125 158 122 Change in MSR fair value due to valuation inputs or assumptions (390 ) (201 ) 530 (96 ) (80 ) Revaluation gain (loss) from derivatives economically hedging MSR 518 419 (547 ) (32 ) (33 ) Home mortgage loan servicing revenue, net ofMSR valuation changes and derivative risk management instruments 363 383 108 30 9 Total revenue from sales and servicing of home mortgage loans $ 358 $ 161 $ 300 $ 125 $ 164 Year Ended Detail of Revenue from Sales and Servicing of Home Mortgage Loans Dec. 31, Dec. 31, 2007 2006 Gain from home mortgage loans and originated mortgage-backed securities, net of hedging and risk management instruments(1): Gain from home mortgage loans and originated mortgage-backed securities $ 52 $ 626 Revaluation gain from derivatives economically hedging loans held for sale 7 109 Gain from home mortgage loans and originated mortgage-backed securities, net of hedging and risk management instruments 59 735 Home mortgage loan servicing revenue: Home mortgage loan servicing revenue(2) 2,047 2,181 Change in MSR fair value due to payments on loans and other (1,363 ) (1,654 ) Net mortgage loan servicing revenue 684 527 Change in MSR fair value due to valuation inputs or assumptions (157 ) 299 Revaluation gain (loss) from derivatives economically hedging MSR 358 (636 ) Adjustment to MSR fair value for MSR sale - (157 ) Home mortgage loan servicing revenue, net ofMSR valuation changes and derivative risk management instruments 885 33 Total revenue from sales and servicing of home mortgage loans $ 944 $ 768 (1) Originated mortgage-backed securities represent available-for-sale securities retained on the balance sheet subsequent to the securitization of mortgage loans that were originated by the Company. (2) Includes contractually specified servicing fees (net of guarantee fees paid to government housing-sponsored enterprises, where applicable), late charges and loan pool expenses (the shortfall of the scheduled interest required to be remitted to investors and that which is collected from borrowers upon payoff). WM - 17 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, 2007 2007 2007 2007 2006 MSR Valuation and Risk Management: Change in MSR fair value due to valuation inputs or assumptions $ (390 ) $ (201 ) $ 530 $ (96 ) $ (80 ) Gain (loss) on MSR risk management instruments: Revaluation gain (loss) from derivatives 518 419 (547 ) (32 ) (33 ) Revaluation gain (loss) from certain trading securities - 4 (4 ) 4 (5 ) Total gain (loss) on MSR risk management instruments 518 423 (551 ) (28 ) (38 ) Total changes in MSR valuation and risk management $ 128 $ 222 $ (21 ) $ (124 ) $ (118 ) Year Ended Dec. 31, Dec. 31, 2007 2006 MSR Valuation and Risk Management(1): Change in MSR fair value due to valuation inputs or assumptions $ (157 ) $ 299 Gain (loss) on MSR risk management instruments: Revaluation gain (loss) from derivatives 358 (636 ) Revaluation gain (loss) from certain trading securities 4 (55 ) Loss from certain available-for-sale securities - (1 ) Total gain (loss) on MSR risk management instruments 362 (692 ) Total changes in MSR valuation and risk management $ 205 $ (393 ) (1) Excludes $157 million downward adjustment to MSR fair value recognized in the year ended December 31, 2006. WM - 18 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, 2007 2007 2007 2007 2006 Rollforward of Mortgage Servicing Rights(1) Balance, beginning of period $ 6,794 $ 7,231 $ 6,507 $ 6,193 $ 6,288 Home loans: Additions 127 116 592 760 357 Change in MSR fair value due to payments on loans and other (255 ) (351 ) (401 ) (356 ) (375 ) Change in MSR fair value due to valuation inputs or assumptions (390 ) (201 ) 530 (96 ) (80 ) Sale of MSR - 1 Net change in commercial real estate MSR 2 (1 ) 3 6 2 Balance, end of period $ 6,278 $ 6,794 $ 7,231 $ 6,507 $ 6,193 Rollforward of Mortgage Loans Serviced for Others Balance, beginning of period $ 463,436 $ 474,867 $ 467,782 $ 444,696 $ 439,208 Home loans: Additions 7,814 8,700 29,949 44,550 25,833 Loan payments and other (15,739 ) (20,716 ) (24,213 ) (22,469 ) (20,744 ) Net change in commercial real estate loans 973 585 1,349 1,005 399 Balance, end of period $ 456,484 $ 463,436 $ 474,867 $ 467,782 $ 444,696 Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, 2007 2007 2007 2007 2006 Total Servicing Portfolio Mortgage loans serviced for others $ 456,484 $ 463,436 $ 474,867 $ 467,782 $ 444,696 Consumer loans serviced for others 17,379 16,078 14,745 13,645 12,415 Servicing on retained MBS without MSR 942 980 1,023 1,082 1,140 Servicing on owned loans 238,344 232,392 218,122 226,217 251,766 Subservicing portfolio 399 418 439 465 84,797 Total servicing portfolio $ 713,548 $ 713,304 $ 709,196 $ 709,191 $ 794,814 December 31, 2007 Unpaid Weighted Principal Average Balance Servicing Fee (in basis points, Mortgage Loans Serviced for Others by Loan Type annualized) Agency $ 249,259 31 Private 176,989 57 Subprime mortgage channel-home 30,236 51 Total mortgage loans serviced for others(2) $ 456,484 42 (1) MSR as a percentage of mortgage loans serviced for others was 1.38%, 1.47%, 1.52%, 1.39% and 1.39% at December 31, 2007, September 30, 2007, June 30, 2007, March 31, 2007 and December 31, 2006. (2) Weighted average coupon rate was 6.31% at December 31, 2007. WM - 19 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, 2007 2007 2007 2007 2006 Allowance for Loan Losses Balance, beginning of quarter $ 1,889 $ 1,560 $ 1,540 $ 1,630 $ 1,550 Allowance transferred to loans held for sale (105 ) (217 ) (81 ) (148 ) (158 ) Allowance acquired through business combinations/other - - - 7 30 Provision for loan losses 1,534 967 372 234 344 3,318 2,310 1,831 1,723 1,766 Loans charged off: Loans secured by real estate: Home loans(1) (105 ) (52 ) (21 ) (35 ) (16 ) Home equity loans and lines of credit(1) (249 ) (104 ) (55 ) (29 ) (13 ) Subprime mortgage channel(2) (277 ) (146 ) (103 ) (40 ) (52 ) Home construction(3) - - (1 ) - (4 ) Multi-family (4 ) - Other real estate (1 ) (1 ) (1 ) - (1 ) Total loans secured by real estate (636 ) (303 ) (181 ) (104 ) (86 ) Consumer: Credit card (126 ) (120 ) (106 ) (96 ) (68 ) Other (2 ) (2 ) (2 ) (3 ) (3 ) Commercial (32 ) (20 ) (15 ) (9 ) (9 ) Total loans charged off (796 ) (445 ) (304 ) (212 ) (166 ) Recoveries of loans previously charged off: Loans secured by real estate: Home loans(1) 4 1 1 1 - Home equity loans and lines of credit(1) 4 3 3 3 2 Subprime mortgage channel(2) 4 1 11 1 4 Home construction(3) 2 - Other real estate 2 2 - - - Total loans secured by real estate 16 7 15 5 6 Consumer: Credit card 31 14 15 16 18 Other - - - 6 3 Commercial 2 3 3 2 3 Total recoveries of loans previously charged off 49 24 33 29 30 Net charge-offs (747 ) (421 ) (271 ) (183 ) (136 ) Balance, end of quarter $ 2,571 $ 1,889 $ 1,560 $ 1,540 $ 1,630 Net charge-offs (annualized) as a percentage of average loans held in portfolio 1.24 % 0.74 % 0.50 % 0.33 % 0.23 % Allowance as a percentage of loans held in portfolio 1.05 0.80 0.73 0.71 0.72 (1) Excludes home loans and home equity loans and lines of credit in the subprime mortgage channel. (2) Represents mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio.Charge-offs in the second quarter of 2007 include $26 million of amounts primarily related to uncollected borrower expenses incurred in prior periods by and owed to a third party loan servicer. (3) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. WM - 20 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, 2007 2007 2007 2007 2006 Nonperforming Assets Nonaccrual loans(1)(2): Loans secured by real estate: Home loans(3) $ 2,302 $ 1,452 $ 991 $ 690 $ 640 Home equity loans and lines of credit(3) 835 533 378 297 231 Subprime mortgage channel(4) 2,721 2,356 1,707 1,503 1,283 Home construction(5) 56 44 47 41 27 Multi-family 131 120 69 60 46 Other real estate 53 49 52 52 51 Total nonaccrual loans secured by real estate 6,098 4,554 3,244 2,643 2,278 Consumer 1 1 1 1 1 Commercial 24 22 30 28 16 Total nonaccrual loans held in portfolio 6,123 4,577 3,275 2,672 2,295 Foreclosed assets(6) 979 874 750 587 480 Total nonperforming assets(7) $ 7,102 $ 5,451 $ 4,025 $ 3,259 $ 2,775 Total nonperforming assets as a percentage of total assets 2.17 % 1.65 % 1.29 % 1.02 % 0.80 % (1) Nonaccrual loans held for sale, which are excluded from the nonaccrual balances presented above, were $4 million, $7 million, $171 million, $195 million and $185 million at December 31, 2007, September 30, 2007, June 30, 2007, March 31, 2007 and December 31, 2006.Loans held for sale are accounted for at lower of aggregate cost or fair value, with valuation changes included as adjustments to noninterest income. (2) Credit card loans are exempt under regulatory rules from being classified as nonaccrual because they are charged off when they are determined to be uncollectible, or by the end of the month in which the account becomes 180 days past due. (3) Excludes home loans and home equity loans and lines of credit in the subprime mortgage channel. (4) Represents mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio. (5) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. (6) Foreclosed real estate securing Government National Mortgage Association (“GNMA”) loans of $37 million, $46 million, $49 million, $72 million and $99 million at December 31, 2007, September 30, 2007, June 30, 2007, March 31, 2007 and December 31, 2006 have been excluded.These assets are fully collectible as the corresponding GNMA loans are insured by the Federal Housing Administration (“FHA”) or guaranteed by the Department of Veterans Affairs (“VA”). (7) Excludes accruing restructured loans of $251 million, $287 million, $285 million, $355 million and $330 million at December 31, 2007, September 30, 2007, June 30, 2007, March 31, 2007 and December 31, 2006.
